Citation Nr: 9920014	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for a post-
operative right knee injury with arthritis (a right knee 
disability).

2.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for arthritis of 
the left knee (a left knee disability).

3.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for arthritis of 
the right shoulder, by x-ray (a right shoulder disability).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows that he served on active 
military duty from August 1978 to August 1992 but also notes 
5 years, 11 months and 24 days of prior service.  The veteran 
has indicated that his service extended from August 1972 to 
August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that established service connection for a 
right knee disability, left knee disability, and a right 
shoulder disability.  A notice of disagreement regarding the 
evaluations assigned for these disabilities was received in 
February 1993.  A statement of the case was issued in June 
1993.  A substantive appeal was received from the veteran in 
November 1993.  A hearing was scheduled to take place at the 
RO in February 1994 but the veteran failed to appear.  In 
March 1997 the Board denied service connection for a low back 
disorder, left shoulder disorder, right ankle disorder, 
glaucoma, hyperopia, presbyopia, hyperlipidemia, 
hypercholesterolemia and increased ratings for hypertension 
and renal calculus and remanded the issues of increased 
evaluations for postoperative appendectomy scar, 
postoperative right knee injury with arthritis, arthritis of 
the left knee and arthritis of the right shoulder, by x-ray.  
In May 1998, the Board denied an increased rating for 
postoperative appendectomy scar and remanded the issues shown 
on the front page of this decision.  




FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
osteoarthritis and intermittent pain, including with 
activity.

2.  The veteran's left knee disability is manifested by mild 
degenerative changes but is essentially asymptomatic.  

3.  The veteran's right shoulder disability is manifested by 
degenerative changes but is essentially asymptomatic, to 
include a full range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
the veteran's service connected right knee disability have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010, 
5257, 5260, 5261 (1998).

2.  The criteria for a compensable evaluation for the 
veteran's service connected left knee disability have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003, 5257, 
5260, 5261 (1998).

3.  The criteria for a compensable evaluation for the 
veteran's service connected right shoulder disability have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003, 
5021 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction and Factual Background

The veteran and his representative contend that disability 
evaluations higher than those initially assigned following 
the grant of service connection for right knee, left knee, 
and right shoulder disabilities are warranted.  The Board 
finds that the veteran has submitted evidence that is 
sufficient to justify a belief that these claims are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v 
Derwinski, 1 Vet.App. 78 (1990).  With respect to these 
claims, all relevant evidence has been fully developed and, 
therefore, the VA's duty to assist the veteran has been 
satisfied. Id.  

A review of the record reflects that service connection was 
established for right and left knee disabilities, and a right 
shoulder disability by the currently appealed March 1993 RO 
decision.  This decision was based in part on a review of the 
veteran's service medical records which showed that he 
injured his right knee in 1985 while playing football, that 
X-rays taken in 1989 showed degenerative changes in the knee, 
that a December 1990 bone scan showed bilateral knee 
degenerative joint disease, and that X-rays of the right 
shoulder taken in March 1991 showed evidence of degenerative 
joint disease.  The Board points out that the veteran 
underwent right knee arthroscopies in June 1986 and November 
1989.

This decision was also based on the reports of 
contemporaneous VA examinations, the details of which will be 
discussed below.  Based on the results of these examinations, 
a disability evaluation of 10 percent was assigned for the 
right knee disability, and noncompensable evaluations were 
assigned for both the left knee and right shoulder 
disabilities, effective September 1, 1992, the day after the 
veteran separated from service.  See 38 C.F.R. § 3.400 
(1998).  

Recently, the United States Court of Appeals of Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) noted that there was a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993) stated that 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.  

With respect to these claims, the relevant evidence of record 
includes the reports of VA examinations and X-rays.  The 
report of a November 1992 VA general examination notes the 
veteran's history of right knee surgeries in service, and 
that at the time of examination the veteran complained that 
the knee was unstable and permanently swollen with pain on 
exertion.  The veteran also complained of left knee 
instability due to shifting his weight to avoid right knee 
pain, and related that he had been diagnosed with right 
shoulder arthritis, and that the shoulders are painful when 
exercising.  Physical examination found the right knee to be 
swollen, tender to palpation, and that it tended to deviate 
the veteran's gait to the right.  Right knee flexion was 
noted to be decreased compared to left knee flexion.  The 
relevant diagnosis noted in this examination report was 
instability, swelling, and pain of the right knee disability 
secondary to trauma in 1985.  

The report of a February 1993 VA orthopedic examination 
indicates that the veteran's right shoulder  was asymptomatic 
at the time but that both knees were painful with 
degenerative type symptoms.  Objective findings included that 
both shoulders had 180 degrees of forward flexion and 
abduction and that internal and external rotation was equal 
and symmetric.  Further, the right knee had 3 millimeters 
(mm) of an anterior drawer and the left knee "was stable 
with a strong end point out 2 mm."  Both knees flexed to 130 
degrees with full extension, and there was no crepitus or 
effusion found.  The relevant diagnoses listed were normal 
range of motion of the shoulders and that X-rays of the knees 
did not show evidence of degenerative joint disease (X-rays 
of the knees were taken the day after the examination, and 
the examination report is also of record).   

Another VA orthopedic examination was conducted in August 
1997, the report of which indicates that the veteran was seen 
complaining that his knees swell for several days subsequent 
to playing basketball for a short period of time (five 
minutes), but that he had no problems, including no pain, 
with his right shoulder.  Objective findings included that 
passive range of motion of the knees was full and free, and 
that there was slight crepitation of the patellae, 
particularly on the right, to palpation.  The veteran was 
able to squat to floor and rise back up, and his knees were 
not found to be swollen.  There was no laxity of the knee 
joints.  The relevant diagnosis listed was arthralgia of both 
knees, intermittent, consistent with chondromalacia patellae, 
and that X-rays showed mild degenerative changes in both 
knees (the X-ray report documenting this latter diagnosis is 
of record).  

Finally, a VA orthopedic (contract) examination was 
accomplished in October 1998.  During this examination, the 
veteran complained of intermittent right knee pain and that 
the knee swells and occasionally gives way when playing 
basketball.  He denied any problems with the left knee.  

Examination of the right knee showed a full range of motion 
(0 to 140 degrees) with minimal effusion, mild patellofemoral 
crepitus that was not productive of discomfort, and preserved 
rotation of the tibia on the femur.  There was no instability 
to either varus-valgus or rotary stresses.  There was mild to 
moderate medial crepitus on the joint and no localized 
tenderness.  Bragard's and Steinman sign, and McMurray's 
test, were all negative.  Examination of the left knee was 
noted to be "very much unremarkable," with a full range of 
motion, no tenderness, and no instability.  Examination of 
the right shoulder showed a full range of motion (i.e. 180 
degrees in flexion and abduction).  Impingement, 
acromioclavicular (AC), and "LAG" tests were negative.  

X-rays taken at the time showed degenerative changes in the 
right knee with marked minimal narrowing, mainly medial with 
some irregularity of the patellofemoral joint as well; and 
that the right shoulder showed some acromial clavicular 
changes but nothing else.  

The examiner's impression was that the veteran has right knee 
osteoarthritis (related to the inservice injury and 
treatment, and characterized as a definite impairment that is 
significant), but that he has no right shoulder problems, 
pointing out that mild acromial clavicular traumatic 
arthritis is common with people who engage in physical 
activity.  


Analysis

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1998).


a. Dissatisfaction with the initial rating assigned following 
the grant of service connection for a right knee disability.

As noted above, the veteran's service connected right knee 
disability has been rated as 10 percent disabling since 
September 1, 1992, that date representing the day after the 
veteran separated from service.  This disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (1998), for 
traumatic arthritis, established by X-ray findings, and will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  The Board points out that for 
the purpose of rating disability from arthritis, the knee is 
considered to be a major joint.  38 C.F.R. § 4.45 (1998).  

Limitation of motion for knees is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  In order to be 
eligible for a 10 percent disability rating under Diagnostic 
Code 5260 or Diagnostic Code 5261, the veteran's right knee 
flexion would have to be limited to 45 degrees or extension 
limited to 10 degrees, respectively; a 20 percent rating 
under these codes is provided when knee flexion is limited to 
30 degrees or extension is limited to 15 degrees.

The veteran's right knee disability could also be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), which 
contemplates slight knee impairment (recurrent subluxation or 
lateral instability); a 20 percent evaluation is provided 
when the impairment is moderate. 

Further, the Board points out that the Court has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the service-connected 
right knee disability.  In other words, the Board finds that 
this disability is appropriately rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1998).  Specifically, recent range of motion studies 
conducted, noted above, would result in noncompensable 
evaluations under the limitation of motion codes (i.e. 
Diagnostic Codes 5260 and 5261).  

In fact, while osteoarthritis of the right knee has been 
demonstrated by X-ray evidence, recent range of motion 
studies (i.e. during the October 1998 examination) found 
right knee motion to be full.  Such findings in and of 
themselves would not even warrant a compensable disability 
evaluation under Diagnostic Code 5010.  However, given the 
veteran's complaints of intermittent right knee pain (i.e. 
during flare-ups), the Board finds that a 10 percent 
evaluation under Diagnostic Code 5010 is appropriate.  A 
rating higher than 10 percent for the service-connected right 
knee disability is not warranted due to the functional limits 
placed on the veteran during flare-ups, to include pain, as 
such is appropriately reflected in the evaluation assigned to 
this disability under this code.

As noted, the evidence of record does not demonstrate that 
the right knee is limited in flexion or extension to a 
compensable degree, and as such, an increased evaluation 
under either Diagnostic Code 5260 or 5261, respectively, 
while considered, is not warranted. 

The Board points out that as instability of the right knee is 
not currently demonstrated, separate evaluations under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998) are not for 
consideration.  See VAOPGCPREC 23-97 (July 1, 1997).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for this disability and at no time has it 
been medically demonstrated that this disability has 
warranted a higher evaluation.  

The Board notes that right knee instability was diagnosed on 
examination in November 1992, but at the time traumatic 
arthritis was not demonstrated by X-ray (and was not shown on 
X-rays taken in February 1993).  As such, while the veteran's 
right knee disability may have been more appropriately rated 
as 10 percent disabling under Diagnostic Code 5257 in 1992 
and 1993, a separate rating of 10 percent for arthritis would 
not have been warranted (without conceding that VAOPGCPREC 
23-97 could be applied retroactively in the first place).  
Accordingly, staged ratings are not for application with 
respect to this claim.  


b. Dissatisfaction with the initial rating assigned following 
the grant of service connection for a left knee disability.

As noted above, the veteran's service connected left knee 
disability has been rated as noncompensable since September 
1, 1992, that date representing the day after the veteran 
separated from service.  This disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (1998), for 
degenerative arthritis, established by X-ray findings, and is 
also rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When limitation of motion of the knee is noncompensable under 
Diagnostic Code 5260 or 5261, a rating of 10 percent is also 
warranted under Diagnostic Code 5003 if the knee joint is 
nevertheless affected by limitation of motion.  38 C.F.R. 
§§ 4.45, 4.71a, Diagnostic Code 5003 (1998).

Also noted above, a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261, is 
warranted if knee flexion is limited to 45 degrees or if 
extension is limited to 10 degrees, respectively.  Further, 
the veteran's left knee disability could be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), and a 10 
percent evaluation contemplates slight knee impairment 
(recurrent subluxation or lateral instability). 

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable disability evaluation for the service-connected 
left knee disability.  In other words, the Board finds that 
this disability is appropriately rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  
Specifically, while recent X-rays (taken in August 1997) 
showed mild degenerative changes in the left knee, the knee 
is essentially asymptomatic, with a full range of motion, no 
tenderness, and no instability.  A compensable evaluation 
under any of the applicable codes noted above is obviously 
not warranted, given such findings, even when considering the 
dictates of DeLuca (and 38 C.F.R. §§ 4.40, 4.45).  

The Board points out that as instability of the left knee is 
not currently demonstrated, separate evaluations under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998) are not for 
consideration.  See VAOPGCPREC 23-97 (July 1, 1997).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, at no 
time has it been medically demonstrated that this disability 
has warranted a compensable evaluation.  Accordingly, staged 
ratings are not for application with respect to this claim.  


c.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for a right 
shoulder disability.

As noted above, the veteran's service connected right 
shoulder disability has been rated as noncompensable since 
September 1, 1992, that date representing the day after the 
veteran separated from service.  This disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (1998), for 
degenerative arthritis, established by X-ray findings, and is 
also rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
Just like the knee, the shoulder is a major joint, and as 
such, when limitation of motion of the shoulder is 
noncompensable under the appropriate code, a rating of 10 
percent is warranted if it is nevertheless affected by 
limitation of motion.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic 
Code 5003 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998), a 20 
percent evaluation is warranted for limitation of motion of 
the major or minor arm when motion is possible to the 
shoulder level but no more, and is the lowest compensable 
evaluation given under this code.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable disability evaluation for the service-connected 
right shoulder disability.  In other words, the Board finds 
that this disability is appropriately rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  
Specifically, while degenerative changes in the shoulder have 
been found on X-ray examination, the right shoulder is 
essentially asymptomatic, with a full range of motion, and 
other than a complaint, made in November 1992, that his 
shoulders became painful on exercise, the veteran has 
essentially indicated that he has no problems, to include 
pain, with the right shoulder.  A compensable evaluation 
under Diagnostic Codes 5003 or 5201 is obviously not 
warranted, given that motion is full, and even when 
considering the dictates of DeLuca (and 38 C.F.R. §§ 4.40, 
4.45).  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, at no 
time has it been medically demonstrated that this disability 
has warranted a compensable evaluation.  As noted, the 
veteran did complain, in November 1992, that his shoulders 
became painful during exercise, however, the Board does not 
find that such complaints warrant a compensable evaluation 
under either of the applicable codes for that time period.  
Accordingly, staged ratings are also not for application with 
respect to this claim.


ORDER

The appeal is denied.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

